DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 were previously restricted. Claims 1-15 (Group I) have been elected without traverse. Claims 1-15 have been examined and are pending.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-15) in the reply filed on 03/01/2021 is acknowledged.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 09/04/2019, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 16-21 (Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concept of hybrid access networks, hybrid customer premises equipments, and hybrid access gateways.  For example, Alvarez Dominguez et al. (US 2020/088212) discloses a hybrid access network in which a HCPE has multi-path capabilities to communicate with a HAG through different types of access networks simultaneously, in which a policy control entity is able to send updated resolution parameters for determining a new path of transmission in a multipath configuration based on a comparison of a current resolution value to a threshold. Dion et al. (US 2019/0089623), further describes multiple HCPE associated with hybrid access gateways. Other prior arts teach different techniques of re-distribution of flows/traffic based on different criteria.  For example, Kerpez (US 2020/0404540) discloses determining cellular and Wi-Fi diagnostics, and impact to application performances, and providing high level control of the use of the two or more connections based on desired performances and slice management.   Non-patent Literature “Fixed Convergence Towards the 5G Era: Convergence 2.0” to Leitao et al, further disclose the general concepts of  network function virtualization in which the core network would be sliced per device or service type.

Similarly, none of the prior art, separate or in combination, teach the method as implemented in the HA controller and a hybrid access configuration function (HACF) comprising the steps of:(a) the HA controller receiving performance information associated with the first and second access links as reported by either the given HCPE or the HAG, wherein the HA Controller forwards the received performance information to the HACF; (b) the HACF detecting a performance threshold violation of packet data traffic on either the first or second access links attached to the given HCPE; (c) the HACF calculating additional capacity needed on the given access link to increase a capacity by increasing a capacity of the access device at the network-end of the given access link, and/or by increasing another capacity of the access slice serving the given access link; (d) the HA controller receiving from the HACF the calculated additional 

Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0182363 to Bonaventure et al., directed to multipath TCP in hybrid access networks.
US 2019/0045562 to Liu et al., directed to tunnel binding in hybrid access networks.
US 2017/0118081 to Rius I Riu et al., directed to network-based policy control for hybrid accesses.
US 2016/0380884 to Sarikaya et al., directed to flow-based distribution in hybrid access networks.
WO 2019/116076 to Allan et al., directed to hybrid access to premises equipment using both fixed-line and radio communications.
WO 2020/038618 to Baerts et al., directed to Multi-path access network
“Fixed-Mobile Convergence in the 5G Era: from Hybrid Access to Converged Core” to Condoluci et al, directed to ongoing work around hybrid access and network convergence by the Broadband Forum and 3GPP.
“”From Interworking to Hybrid Access Systems and the Road Toward the Next Generation of Fixed-Mobile Convergence” to Samdanis et al., directed t a tutorial overview of hybrid access systems, including policy control.
“Increasing Broadband Reach with Hybrid Access Networks” to Keukeleire et al., directed to implementation and deployment of Multipath TCP-based Hybrid Access Networks.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.